DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,186,405. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a blank for forming a box having first, second, third and fourth panels, with a first and second integral holding panel. The difference of the patent and the present invention is the present application recites additional features and limitations relating to the blank, such as, the first and second integral holding panels each have at least one cut-out sized to receive the heavy object. It would be obvious to one having ordinary skill in the art to have remove the cut-out from the first and second integral holding panels since it was known in the art that doing so would allow the box to hold a variety of articles. Additionally, it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a length of first lid fold line”. There appears to be a word missing in the limitation.
Claim 18 depends from a claim that does not exist, claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montealegre US 4,274,578, disclosed in Applicants IDS.
With regards to claim 10, Montealegre discloses a single blank for forming a box, the blank comprising: a) a first panel 14 having a top end and a bottom end and being foldably connected to a folding support structure that is foldable and insertable inside the box, the folding support structure comprising: i) a first inner flap 40 which is connected to the first panel along a first inner flap fold line 42; ii) a second inner flap 54 which is connected to the first inner flap along a first inner flap second fold line 52; iii) a first integral holding panel 56 which is connected to the second inner flap along a first edge fold line 58; and iv) a second integral holding panel 64 which is foldably connected to the first integral holding panel along a second integral holding panel fold line 66; b) a second panel 16 having a top end and a bottom end and being foldably connected to the first panel by a first fold line 24; c) a third panel 12 having a top end and a bottom end and being foldably connected to the second panel by a third fold line 20; and d) a fourth panel 18 having a top end and a bottom end and being foldably connected to the third panel by a fourth fold line 22.

With regards to claim 14, Montealegre discloses the second panel 16 comprises a second bottom tab 72 foldably connected to the second panel along a second bottom tab fold line 76 and a first lid 70 is connected to the second panel along a first lid fold line 74.

With regards to claim 18, Montealegre discloses the third panel 12 comprises a third bottom tab 88 connected to the third panel along a third bottom tab fold line 92 and a top flap 86 connected to the third panel along a top flap fold line 90.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montealegre US 4,274,578, disclosed in Applicants IDS in view of Groves US 2,279,233.
With regards to claim 12, Montealegre discloses a first inner tab 34 but it does not specifically disclose the first inner tab includes a locking notch foldably connected to the first panel by a first inner tab fold line, and a second inner tab foldably connected to the fourth panel by second inner tab fold line.
However, Groves teaches that it was known in the art to have a blank that forms a box that includes a first inner tab (n) includes a locking notch (o and 4) foldably connected to the first panel (a) by a first inner tab fold line (1b), and a second inner tab (m) foldably connected to the fourth panel (d) by second inner tab fold line (1a).
Montealegre recites the in Col 6:23-24, that the box cam be formed without glue and later in Col 6:30-34, states the “those skilled in this art that various changes and modifications can be made therein without departing from the scope of the invention”. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first inner tab and add a second inner tab in Montealegre by providing a locking notch as taught by Groves for the purposes of providing an alternative way of forming and fastening the blank into a box.

With regards to claim 15, Groves further teaches the second bottom tab (e) comprises an appendage.

Allowable Subject Matter
With the exception of the Double Patenting, it appears claims 1-9 avoid the prior art of record.
Claims 11, 13, 16, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the Double Patenting rejection of record and the 112(b) rejection(s) for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736